Citation Nr: 0840834	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-39 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $9,522.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In that decision, the Committee denied the 
veteran's request for a waiver of recovery of an overpayment 
of pension benefits in the calculated amount of $9,522.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

A review of the record indicates that the debt at issue in 
this case was created when VA retroactively reduced the 
veteran's pension for the period from February 1, 2004, to 
October 31, 2004, based on the discovery that he had been in 
receipt of income from the Social Security Administration 
during this period that he had failed to report.  The RO has 
calculated the amount of this overpayment to be $9,522.

In the November 2005 decision on appeal, the Committee denied 
the veteran's request for a waiver of recovery of this debt, 
finding that recovery would not be against the principles of 
equity and good conscience.  The Committee determined that 
the veteran was at fault in the creation of the debt, that it 
was not shown that collection would result in financial 
hardship to him, and that failure to collect the debt would 
result in unjust enrichment.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963 (2008).

The veteran has appealed the RO's determination.  He claims 
that the debt at issue here was improperly calculated.  He 
further contends that recovery of the debt would result in 
financial hardship.  Despite the veteran's arguments, a 
review of the record indicates that the issue of the validity 
of the debt has not yet been addressed.  This has not escaped 
the attention of the veteran's representative, who has 
requested that the validity issue be addressed prior to 
further consideration of the veteran's request for a waiver.  

Indeed, the United States Court of Appeals for Veterans 
Claims has held that appellate review by the Board of a 
waiver claim must be deferred pending formal adjudication of 
the challenge to the validity of the debt.  Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a veteran 
raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse 
of discretion to adjudicate the waiver application without 
first deciding the veteran's challenge to the lawfulness of 
the debt asserted against him or her."); see also VAOPGCPREC 
6-98.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the 
veteran's challenge of the validity of 
the debt at issue.  If it is determined 
that the debt was properly created, the 
RO should notify the veteran of his right 
to appeal the decision.  If he files a 
notice of disagreement on this issue, a 
statement of the case should be issued, 
and the veteran should be afforded the 
appropriate amount of time to perfect his 
appeal to the Board by filing a 
substantive appeal.

2.  If it is determined that the debt was 
properly created, the Committee should 
solicit an updated Financial Status 
Report from the veteran.  Upon receipt of 
that information, the Committee should 
review the waiver claim and determine 
whether such a waiver is warranted under 
applicable laws and regulations.  If the 
decision of the Committee remains adverse 
to the veteran, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an appropriate 
opportunity to respond.

The case should be returned to the Board for appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




